DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 03/29/2021 have been presented under AFCP 2.0 program for examination. In the amendments, claim 19 (similarly, claims 27 and 33) is amended to include, “when the most significant bit of the first field indicates the retransmission of the at least one retransmitted TB is the normal retransmission, all the data initially transmitted in the at least one initially transmitted TB is retransmitted”, the scope of which has been changed by the newly amended features. 
It is noted that the amended features of claims 19, 27 and 33 at least in part are still disclosed in the prior art of record, as set forth below. Moreover, since the amended features of claims 19, 27 and 33 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the 112(b) rejections to claims, Applicant’s arguments filed 03/29/2021 (see page 10 of Remarks) have been fully considered in view of the amendments and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 103 rejections, Applicant’s arguments filed 03/29/2021 (see pages 10-12 of Remarks) have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On pages 10-11 of Remarks, Applicant argued:
the cited portions of the proposed Elbwart-Ito-LV combination do not disclose, teach, or suggest that “when the most significant bit of the first field indicates the retransmission of the at least one retransmitted TB is the normal retransmission, all the data initially transmitted in the at least one initially transmitted TB is retransmitted,” as recited in amended Claim 19. The Office Action appears to acknowledge that neither Elbwart nor Ito discloses or suggests these features. See Office Action at 6-7. However the Office Action Thus, the Office Action has not demonstrated that the proposed Elbwart-Ito-LV combination discloses, teaches, or suggests that “a most significant bit of the first field indicates whether the retransmission of the at least one retransmitted TB is at least one of a special retransmission and a normal retransmission, and when the most significant bit of the first field indicates the retransmission of the at least one retransmitted TB is the special retransmission, a plurality of remaining bits of the first field indicate which data initially transmitted in the at least one initially transmitted TB will be retransmitted in the at least one retransmitted TB, and when the most significant bit of the first field indicates the retransmission of the at least one retransmitted TB is the normal retransmission, all the data initially transmitted in the at least one initially transmitted TB is retransmitted.” as recited in amended Claim 19.
In response to Applicant’s argument, Examiner notes that:
Elbward in view of Ito and Lv teaches, “a most significant bit of a first field indicates whether retransmission of at least data is a special retransmission, and Elbert teaches, retransmits data initially transmitted in the at least one initially transmitted TB [FIGS. 2-3; ¶0075, 0080 and 0121, retransmit transport block], as indicated in the Final Rejection.
when the most significant bit of the first field indicates the retransmission of the at least one retransmitted TB is the normal retransmission, all the data initially transmitted in the at least one initially transmitted TB is retransmitted”, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art, Byun et al (US Publication No. 2018/0287743), discloses that eNB transmits DCI including an indicator field whether a retransmission is a general retransmission or an opportunistic retransmission (see, ¶0106, 0150 and 0164).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469